Citation Nr: 0922728	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  06-00 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.

In August 2008, the Board remanded this issue for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.

The Board acknowledges that the Veteran's original claim was 
for service connection for PTSD.  However, the United States 
Court of Appeals for Veterans Claims (Court) recently held 
that the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In Clemons, the Board denied a claim for 
service connection for PTSD where the Veteran specifically 
requested service connection for PTSD, but the medical record 
also included diagnoses of an anxiety disorder and a schizoid 
disorder.  The Board narrowly construed the claim and denied 
upon the absence of a current diagnosis.  The Court, in 
vacating the Board's decision, pointed out that a claimant 
cannot be held to a "hypothesized diagnosis - one he is 
incompetent to render" when determining what his actual 
claim may be.  The Court further noted that the Board should 
have considered alternative current conditions within the 
scope of the filed claim.  Id.  

As discussed below, the Board believes that the Veteran has 
presented sufficient evidence to establish a claim for other 
mental disabilities besides PTSD.  Accordingly, the Board has 
broadened the scope of the Veteran's PTSD claim to include 
all acquired psychiatric disorders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his May 2008 Board hearing, the Veteran testified to 
ongoing psychiatric symptoms since service.  He claimed that 
he suffers from PTSD as a result of various in-service 
stressors, including witnessing a shipmate's death as a 
result of him getting caught in the propeller of an aircraft.  
The Veteran reported that he started having problems 
following this incident, and often had the urge to jump from 
the ship.  While he was turned away from treatment in service 
and told to get back to his duties, he sought treatment not 
long after his release from service in the 1970s.  The 
Veteran's wife testified to her tumultuous relationship with 
her husband and detailed her troubles dealing with his 
symptoms of depression since his release from service.

The medical evidence of record demonstrates that the Veteran 
has been assigned various psychiatric diagnoses over the 
years.  VA outpatient treatment records reveal that the 
Veteran has been assessed with depression and PTSD since 
2001.  In March 2002, a diagnosis of mood disorder with 
depressive symptoms was assigned.  The Veteran was also 
afforded two VA examinations where he was assigned with 
different diagnoses.  An August 2001 examination report 
provides a diagnosis of depression, while in September 2002, 
the Veteran was diagnosed with PTSD, chronic, delayed type.  

The Board finds that, despite the fact that the Veteran 
initially characterized his claim as a claim for PTSD, his 
testimony with respect to the claim and the medical evidence 
of record reasonably encompasses any acquired psychiatric 
disorder, not solely PTSD.  See Clemons, 23 Vet. App. 1.  In 
light of these circumstances, a VA examination is necessary 
in order to clarify the Veteran's diagnosis as well as to 
determine the etiology of any diagnosed acquired mental 
disorder, to include PTSD.  

The Veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his 
claimed PTSD or any other acquired psychiatric disorder that 
have not already been associated with his claims file.  

The Board also notes that the Veteran should be provided 
notice pursuant to the requirements of 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159 (2008) with respect to his 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.


Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should send to the 
Veteran and his representative a letter 
providing the notice required under 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159, to 
include notice concerning the effective-
date element of the claim, now 
characterized as service connection for a 
psychiatric disorder, to include PTSD, in 
accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO or the AMC should obtain any 
treatment records that are not already of 
record pertaining to any acquired 
psychiatric disorder.  If the Veteran 
identifies any other pertinent, 
outstanding medical records, the RO or 
the AMC should undertake appropriate 
development to obtain a copy of those 
records.

3. Then, the Veteran should be afforded a 
VA examination by a psychiatrist or a 
psychologist.  The claims folder must be 
made available to and reviewed by the 
examiner, and any indicated studies 
should be performed.

Based upon the review of the claims 
folder and the examination results, the 
examiner should provide an opinion with 
respect to each currently present 
acquired psychiatric disorder, to include 
PTSD, as to whether there is a 50 percent 
or better probability that the disorder 
originated during service or is otherwise 
etiologically related to service. 

The rationale for each opinion expressed 
must also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claim, to 
include psychiatric disorder other than 
PTSD.  If the benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
Veteran and his representative should be 
afforded the requisite opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


